Citation Nr: 1521653	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  15-01 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at a private hospital from June 28, 2014, to July 2, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1950 to December 1953.  He died on July [redacted], 2014.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2014.

2.  At the time of the Veteran's death, he was not service-connected for any disabilities.

3.  At the time of the Veteran's death, he had Medicare and private insurance coverage.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred at a private hospital from June 28, 2014, to July 2, 2014, have not been met. 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.120, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

II.  Medical Reimbursement 

The appellant is seeking reimbursement for medical treatment the Veteran received from June 28, 2014 to July 2, 2014, prior to his death.  The Veteran was not service-connected for any disabilities at any point during his life, and the appellant's claim for accrued benefits and service connection for cause of death were denied by an April 2014 rating decision.

From June 28, 2014 to July 2, 2014 the Veteran was treated at a private hospital for acute respiratory failure with sepsis and pneumonia.  The appellant asserted that the medical emergency arose so quicky that there was not time to transport the Veteran to a VA hospital. (See July 2014 statement).  The treatment was not previously authorized.

There are two bases for payment or reimbursement of medical expenses that have not been previously authorized.  The provisions of 38 C.F.R. § 17.120 provide for payment or reimbursement of unauthorized medical expenses for the treatment of adjudicated service-connected disabilities, non- service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability, or any disability of a Veteran who has a total disability permanent in nature from a service-connected disability.  The evidence in this case shows that the Veteran did not have any adjudicated service-connected disabilities and the appellant does not contend otherwise.  Therefore, the appellant does not meet the threshold criteria for payment or reimbursement under the provisions of this section.

Payment or reimbursement may also be made under the Millennium Health Care Act.  This Act provides that VA will be the payer of last resort for veterans who usually get their care at a VA medical center.  The Act has several requirements including that the Veteran have no entitlement to care or services under a health plan contract.  38 U.S.C.A. § 1725(b)(3)(B) (West 2014); 38 C.F.R. § 17.1002(g) (2014).  A health plan contract is specifically defined, by the law as well as the implementing regulation, to include an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by section 1831 of that Act (42 U.S.C. 1395j).  38 U.S.C.A. § 1725(f)(2)(B) (West 2014); 38 C.F.R. 
§ 17.1001(a)(2) (2014).  42 U.S.C. 1395c refers to Medicare Part A and 42 U.S.C. 1395j refers to Medicare Part B.  That is, the law and regulations specifically exclude payment under the Millennium Act if the Veteran has coverage under either Medicare Part A or Medicare Part B.

The health insurance claim form from the private hospital and hospital insurance records indicate the Veteran was in receipt of Medicare Part A and B, effective February 1998, and Continental insurance, effective October 2006 through the Veteran's date of death.  Thus, the preponderance of evidence establishes that the Veteran had Medicare and private insurance coverage.  Unfortunately, this coverage precludes the payment or reimbursement of the bill.

Since the claimed payment is barred by law, the Board need not address the other requirements, including whether the situation was an emergency.


ORDER

Payment or reimbursement for unauthorized medical expenses incurred at a private hospital from June 28, 2014, to July 2, 2014, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


